PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that on or about June 1, 1976, the respondent by and through its employees was engaged in certain repair work on Bridge #888 on U.S. Route 52 located in Mingo County, West Virginia. One of respondent’s employees dropped a welding shield while working on the bridge, which shield struck the windshield of a vehicle owned and operated by Shellie Morgan, Jr., the subrogee of the claimant; that as a result, the windshield was damaged and $199.26 is a fair and equitable estimate of the damages sustained by the claimant. Believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $199.26 is directed in favor of the claimant.
Award of $199.26.